ORDER

PER CURIAM.
Cornell Cooper (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends that he pleaded facts showing that his counsel provided ineffective assistance of counsel by: (1) misinforming Movant about parole eligibility; (2) pressuring Movant to plead guilty; and (3) failing to thoroughly investigate his case.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
*264We affirm the judgment pursuant to Rule 84.16(b).